Citation Nr: 1756165	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned at the Des Moines RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. On January 17, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the January 2017 videoconference hearing before the Board that he was withdrawing the appeal as to the claim for an initial compensable rating for bilateral hearing loss.

2. The Veteran does not have PTSD.

3. The Veteran has a psychiatric disorder that is etiologically related to service.







CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the appeal as to the claim for an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claim for an initial compensable rating for bilateral hearing loss, as well as the fully favorable determination regarding the Veteran's claim for service connection for an acquired psychiatric disorder, further discussion of the impact of VA's duties to notify and assist on the matters is not necessary.

II.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On January 17, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the January 2017 videoconference hearing before the Board that he was withdrawing the appeal as to the claim for an initial compensable rating for bilateral hearing loss.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed.

III.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

B.  Factual Background and Analysis

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of any psychiatric disorders in service.  Notations in the Veteran's STRs indicate that prior to entering service, the Veteran had documented anxiety and withdrawal, however, he was evaluated at a psychiatric outpatient clinic and cleared for entry into service.  The evaluating psychologist suspected that the Veteran's problems stemmed from social and educational deprivation and that the Veteran would adjust to military life.

VA treatment records from 2008 to 2015 reflect multiple diagnoses of and treatment for depression.  The Veteran stated, ?I've had depression since I got out of the Army."  He reported symptoms of hopelessness, anxiety, intrusive memories of Vietnam, and nightmares.  He stated that while in Vietnam, he people being killed and experienced incoming rocket attacks, believing his life was danger.  He stated he sought help in 1999 and was prescribed an antidepressant which was beneficial in reducing some of his symptoms.  The Veteran reported that his depression has continued to the present day.  April 2014 and September 2014  VA treatment records show a diagnosis of major depressive disorder.  Both June 2008 and March 2014 screenings for PTSD were negative.

The Veteran underwent a VA examination in June 2013.  He stated that while serving in Vietnam, he was exposed to causalities from rocket attacks in Phu Bai.  The Veteran reported that soon after separation from service, he began experiencing mild depressive symptoms, specifically, feelings of discouragement or distress.  He related these symptoms to perfectionistic standards in the military and related anxious rumination.  He sought treatment for his symptoms in 1999 and was prescribed antidepressant medication.  Psychiatric treatment with VA began in 2008.  The examiner diagnosed the Veteran with dysthymic disorder that was in remission with treatment.  While the examiner found that the Veteran experienced an event in service that threatened death or serious injury, his response involved intense fear or helplessness, and he experienced recurrent and distressing recollections of the event, the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner opined that, as the Veteran did not have significant anxiety or depression prior to military service but experienced chronic mild depressive symptoms soon after his release from service until beginning treatment in 1999, it is more likely than not that the Veteran's depression is related to his military service.

The Veteran was afforded a videoconference hearing before the Board in January 2017.  He testified that during his service in Vietnam, he was a Crew Chief on a Cobra helicopter gunship in Phu Bai.  He described witnessing people being killed while in Vietnam.  Upon separation from service, the Veteran felt that he could not continue his life under the same military standards that were required of him.  He began drinking to cope with these feelings.  He first sought care for his psychiatric symptoms in 1998 and was prescribed an antidepressant.  He stated that he still has nightmares about being in Vietnam and experiences anxiety around other people.

After consideration of the entire record and relevant law, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is warranted.

Turning first to the Veteran's contentions that he has PTSD, due to his service in Vietnam where he witnessed numerous people being killed and was fired upon by the enemy while working on a Cobra helicopter gunship.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence of record does not establish a diagnosis of PTSD in conformance with the DSM-IV or DSM-V criteria.  Weighing against the claim is the June 2013 VA examination report.  The June 2013 VA examiner found that while the Veteran's alleged in-service stressor meets the criteria related to directly experiencing a traumatic event, the examiner found that the full criteria necessary for a diagnosis of PTSD was not met. 

The Board also acknowledges that the Veteran's VA treatment records from 2008 to 2015 are silent for a diagnosis of PTSD.  While treatment notes suggest a possible PTSD diagnosis and call for further evaluation, the Veteran's PTSD screenings, thereafter, were all negative.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning now to the Veteran's claim that his depression is etiologically related to his active service.  The Veteran's VA treatment records and VA examination reports confirm a diagnosis of depression.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Concerning an in-service event, illness, or injury, the Veteran has consistently reported that his symptoms of depression began soon after separation from service and have continued to the present day.  The Veteran is competent to report experiencing feelings of distress and discouragement upon separation from service, and his reports are highly credible as they have remained consistent throughout his treatment records.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his sense, - that which is heard, felt, seen, smelled, or tasted).

The Veteran has credibly reported the onset of his psychiatric symptoms upon separation from service.  There is no competent medical evidence of record refuting this assertion.  The June 2013 VA examiner opined that the Veteran's depression was more likely than not related to his military service.  This medical evidence is competent, credible, and persuasive, as it is based on accurate facts and supported by a rationale.  Thus, the June 2013 VA examiner's opinion supports a nexus between the Veteran's depression and military service.

Accordingly, the overall weight of the evidence supports a link between the Veteran's current acquired psychiatric disorder and his military service.  Therefore, service connection for an acquired psychiatric disorder other than PTSD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


